DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/22/2021 has been entered. Amendments to the claims have overcome 112 rejections previously set forth. Claims 1, 3-7, and 9-21 are pending. Claims 7, 9-13, and 20-21 are withdrawn. Claims 2 and 8 have been canceled. Amendments to the claims have overcome 112 rejections previously forth.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 14-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Burshtain et al., (US20170294644) hereinafter Burshtain.
Regarding Claim 1, Burshtain discloses a method of improving fast charging rates of lithium ion batteries (Burshtain [0002]), which is the same as fast-chargeability of a lithium secondary battery, containing an anode (Burshtain [0041]), a cathode (Burshtain [0043]), a porous separator (Burshtain [0044]) disposed between said anode and said cathode (See e.g. Fig. 1A, separator “86” is between 
Regarding Claim 14, Burshtain discloses all of the claim limitations as set forth above. Burshtain further gives an example wherein the anode material is aluminum (Burshtain [0085]), reading on un-lithiated aluminum. 
Regarding Claim 15, Burshtain discloses all of the claim limitations as set forth above. Burshtain further discloses wherein the anode active material particles have a size of 30-500 nm (Burshtain [0092]) falling within the claimed range of 10 nm to 1 µm. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Burshtain et al., (US 20170294644) hereinafter Burshtain in view of Yushin et al., (US20150318530) hereinafter Yushin.
Regarding Claim 3, Burshtain discloses a method of improving fast charging rates of lithium ion batteries (Burshtain [0002]), which is the same as fast-chargeability of a lithium secondary battery, containing an anode (Burshtain [0041]), a cathode (Burshtain [0043]), a porous separator (Burshtain [0044]) disposed between said anode and said cathode (See e.g. Fig. 1A, separator “86” is between cathode “87” and anode “100”) and an electrolyte “85” (Burshtain [0042]), wherein said method comprises consolidating (packing) particles of an anode active material (Burshtain [0085]) to form an anode active material layer having interstitial spaces and disposing a bonding molecule “180” (Burshtain [0042]), reading on a lithium ion reservoir in said interstitial spaces, since it is mixed in with the anode active material particles (Burshtain [0042]), designed to bind electrolyte to provide electrolyte-buffering zones (Burshtain [0168]), thus reading on configured to receive lithium ions from said cathode “87” through said porous separator “86” when said battery is charged (Burshtain [0168]) and the buffer zone, which comprises the bonding material, for partly reducing and gradually introducing lithium ions into the anode for lithiation (Burshtain [0051]), which is the same as enable said lithium ions to enter said particles of anode active material in a time-delayed manner. Burshtain further discusses wherein it desires to consolidate the anode active material (Burshtain [0085]) but does not disclose interconnecting channels between said interstitial spaces being less than 20 nm. 
In a similar field of endeavor as it pertains an active material having a metal ion permeable coating (Yushin [0012]), Yushin teaches an electrode having interconnected pores (Yushin [0095]), wherein the pores are to remain small, 0.4 to 100 nm (Yushin [0174]), overlapping with the claimed 
It would have been obvious to one having ordinary skill in the art at the time of filing to minimize the interconnected pore size of Burshtain such that it falls within the claimed range of less than 20 nm as taught by Yushin in order to enhance electronic transport within the active material, thus improving fast charging capability.

Claims 4 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Burshtain et al., (US20170294644) hereinafter Burshtain as applied to Claim 1 above.
Regarding Claim 4, Burshtain discloses all of the claim limitations as set forth above. Burshtain further discloses an example which uses a conductive polymer surrounding the active material instead of using a binder (Burshtain [0126]), reading on containing no resin binder. Burshtain further discloses wherein this arrangement improves cycle life while holding the electrode together (Burshtain [0126]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to utilize a polymer matrix such as the one discloses by Burshtain instead of a binder in order to hold the active material together while improving cycle life.
Regarding Claim 16
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to select a suitable bonding material, such as lithium 4-methylbenzenesulfonate as disclosed by Burshtain, in order to provide a buffer zone for the anode material.

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Burshtain et al., (US 20170294644) hereinafter Burshtain, as applied to claim 1 above, and further in view of Matsumura et al., (US 20170092921) hereinafter Matsumura.
Regarding Claims 5 and 6, Burshtain discloses all of the claim limitations as set forth above. Burshtain further discloses wherein the anode further comprises applying the anode active material particles onto a current collector (Burshtain [0042]), wherein the current collector is made of an electrically conductive material such as a metal (Burshtain [0042]), reading on an electrically conductive layer, upon which the anode slurry material is applied and compacted (Burshtain [0042]). However, Burshtain does not explicitly disclose wherein current collector is porous.
In a similar field of endeavor as it pertains to lithium ion batteries (Matsumura [0012]), Matsumura discloses an anode current collector (Matsumura [0016]) made of an electrically conductive (Matsumura [0016]) porous layer, for example copper foam (Matsumura [0023]), reading on Claim 6, since this is an example of a metal foam. Matsumura further teaches wherein the current collector has pores within which the anode active material is disposed (Matsumura [0020]). Matsumura further discloses that the higher surface area provided by the foam current collector allows for a higher battery power and ability to charge and discharge quicker than a battery without a foam current collector (Matsumura [0027]).
It would have been obvious to one ordinary skill in the art at the time the invention was filed to improve the generic current collector of Burshtain with an improved porous metal foam current collector, such as the one taught by Matsumura, such that the anode active material particles and .

Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Burshtain et al., (US 20170294644) hereinafter Burshtain, as applied to claim 1 above, and further in view of He et al., (US 20140363746) hereinafter He.
Regarding Claim 17-18, Burshtain discloses all of the claim limitations as set forth above. Burshtain further discloses electrolyte may be selected from various electrolytes such as liquid, and/or solid electrolytes such as polymeric electrolytes (Burshtain [0048]) thus it is taken that Burshtain is open to any suitable electrolyte as long as it is able to transport lithium ions between the anode and cathode.
In a similar field of endeavor as it pertains to electrolytes suitable for lithium ion batteries (He [0001]) He teaches an improved battery electrolyte comprising a non-flammable quasi-solid electrolyte (He [0025]) suppresses the flammability of organic solvents typically used in battery electrolytes (He [0025]). He further discloses that the quasi-solid electrolyte comprises a lithium salt (He [0025]) dissolved in a liquid solvent (He [0025]) having a lithium salt concentration of greater than 3.5M (He [0026]), overlapping the claimed range of 3.5M to 14M, so that the electrolyte exhibits a vapor pressure less than 0.01 kPa when measured at 20°C (He [0025]) thus reading on Claim 18. 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to utilize the specific quasi-solid electrolyte taught by He, in a salt concentration of greater than 3.5M to 14M, which is the portion of the disclosed range overlapping the claimed range of 3.5M to 14M, and the skilled artisan would have a reasonable expectation that such an electrolyte concentration would have satisfactorily produced a conductive quasi-solid electrolyte, and furthermore using such as the .

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Burshtain et al., (US 20170294644) hereinafter Burshtain, in view of He et al., (US 20140363746) hereinafter He.
Regarding Claim 19
In a similar field of endeavor as it pertains to electrolytes suitable for lithium ion batteries (He [0001]) He teaches an improved battery electrolyte comprising a non-flammable quasi-solid electrolyte (He [0025]) suppresses the flammability of organic solvents typically used in battery electrolytes (He [0025]). He further teaches that the quasi-solid electrolyte comprises a lithium salt (He [0025]) dissolved in a liquid solvent (He [0025]) having a lithium salt concentration of greater than 3.5M (He [0026]), overlapping the claimed range of 1.75M to 5M, so that the electrolyte exhibits a vapor pressure less than 0.01 kPa when measured at 20°C (He [0025]) thus reading on Claim 19. Furthermore, He teaches wherein the solvent can include an ionic liquid solvent (taken as a liquid solvent) and an organic liquid solvent (taken as a liquid additive) (He [0044]) wherein the liquid additive is different in composition than said liquid solvent, and is selected from a list of suitable solvents including a hydrofluoroether (He [0031]), reading on the list of liquid additives, all of which are able to dissolve the lithium salt (He [0042]), and furthermore wherein the liquid additive to liquid solvent ratio is greater than 1/1 (He [0044]) overlapping with the claimed range of 5/95 to 95/5 by weight. 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to utilize the specific quasi-solid electrolyte taught by He as the electrolyte in the battery of Burshtain in order to improve the safety of the battery by reducing the flammability of the electrolyte, and further to select one of the appropriate liquid additives, such as MFE, in an appropriate ratio, such as 50/50 to 95/5, overlapping the claimed range of 5/95 to 95/5, and furthermore obvious to select an electrolyte concentration of greater than 3.5M to 5.0M, which is the portion of the disclosed range overlapping the claimed range of 1.75M to 5.0M, and the skilled artisan would have a reasonable expectation that such an electrolyte concentration would have satisfactorily produced a conductive quasi-solid electrolyte, and furthermore using such as the electrolyte in the battery of Burshtain in order to improve the safety of the battery by reducing the flammability of the electrolyte. 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2of U.S. Patent No. 10. Although the claims at issue are not identical, they are not patentably distinct from each other because they both require a lithium ion  

Claims 1, 3-7, and 9-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of U.S. Patent No. 10,734,671. Although the claims at issue are not identical, they are not patentably distinct from each other because they both require a lithium ion reservoir comprising lithium capturing groups dispersed in a fluid residing in interstitial spaces of an electrode, the lithium capturing groups selected from electron-donating groups interspaced between non-electron-donating groups; anions and cations wherein the anions are more mobile than the cations; an ionic liquid; or a combination thereof. 

Claims 1, 3-7, and 9-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-20 of copending Application No. 16/038798 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they both require a lithium ion reservoir comprising lithium capturing groups dispersed in a fluid residing in interstitial spaces of an electrode, the lithium capturing groups selected from electron-donating groups interspaced between non-electron-donating groups; anions and cations wherein the anions are more mobile than the cations; an ionic liquid; or a combination thereof.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant's arguments filed 07/22/2021 have been fully considered but they are not persuasive.
Applicant argues that Burshtain does not disclose the feature that the lithium ion reservoir comprises lithium-capturing groups dispersed in a fluid residing in the interstitial spaces and the lithium-capturing groups are selected from (a) electron-donating groups interspaced between non-electron-donating groups; (b) anions and cations wherein the anions are more mobile than the cations; (c) an ionic liquid; (d) borate salt or phosphate salt; or (e) a combination thereof.
However Burshtain discloses wherein the lithium capturing group includes borate or phosphate salts. See Burshtain [0168].
Applicant further argues that the dependent claims are thus allowable in view of Claim 1. 
This argument is moot in view of the rejection on Claim 1.
Applicant argues regarding Claim 3 that Burshtain does not disclose the interconnecting channels between the interstitial spaces are smaller than 20 nm in size.
The Examiner submits that Burshtain discloses compacting the anode and newly cited Yushin teaches minimizing interstitial pore size in order to improve electron conductivity. 
The Applicant argues regarding Claim 19 that the prior art does not disclose the liquid additive. 
The Examiner submits that He teaches hydrofluoroether as a suitable additive.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kirsten Tysl whose telephone number is (571)272-6979. The examiner can normally be reached Monday - Friday 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on (571)272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KIRSTEN B TYSL/Examiner, Art Unit 1722  

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722